
	

113 SRES 125 ATS: Designating April 30, 2013, as Día de los Niños: Celebrating Young Americans.
U.S. Senate
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 125
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2013
			Mr. Menendez (for
			 himself, Mr. Reid,
			 Mr. Crapo, Mr.
			 Durbin, Mrs. Murray,
			 Ms. Landrieu, and
			 Mr. Lautenberg) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating April 30, 2013, as Día de
		  los Niños: Celebrating Young Americans.
	
	
		Whereas many countries throughout the world, and
			 especially within the Western hemisphere, celebrate Día de los
			 Niños, or Day of the Children, on April 30 each year, in
			 recognition and celebration of the future of their country—their
			 children;
		Whereas children represent the hopes and dreams of the
			 people of the United States and children are the center of families in the
			 United States;
		Whereas the people of the United States should nurture and
			 invest in children to preserve and enhance economic prosperity, democracy, and
			 the spirit of the United States;
		Whereas, according to the 2011 American Community Survey
			 by the Bureau of the Census, approximately 17,400,000 of the nearly 52,000,000
			 individuals of Hispanic descent living in the United States are children under
			 the age of 18, representing more than 33 percent of the total Hispanic
			 population residing in the United States;
		Whereas Hispanics, the youngest and fastest growing ethnic
			 community in the United States, continue the tradition of honoring their
			 children on Día de los Niños, and wish to share this custom with the rest of
			 the United States;
		Whereas the primary teachers of family values, morality,
			 and culture are parents and family members, and children are responsible for
			 passing on family values, morality, and culture to future generations;
		Whereas the importance of literacy and education is most
			 often communicated to children through their family members;
		Whereas families should be encouraged to engage in family
			 and community activities that include extended and elderly family members and
			 encourage children to explore and develop confidence;
		Whereas the designation of a day to honor the children of
			 the United States will help affirm the significance of family, education, and
			 community for the people of the United States;
		Whereas the designation of a day of special recognition
			 for the children of the United States will provide an opportunity for children
			 to reflect on their future, articulate their aspirations, and find comfort and
			 security in the support of their family members and communities;
		Whereas the National Latino Children's Institute, serving
			 as a voice for children, has worked with cities throughout the United States to
			 declare April 30, 2013, to be Día de los Niños: Celebrating Young
			 Americans, a day to bring together Hispanics and other communities in
			 the United States to celebrate and uplift children; and
		Whereas the children of a country are the responsibility
			 of all of the people of that country, and people should be encouraged to
			 celebrate the gifts of children to society: Now, therefore, be it
		
	
		That the Senate—
			(1)designates April
			 30, 2013, as Día de los Niños: Celebrating Young Americans;
			 and
			(2)calls on the
			 people of the United States to join with all children, families, organizations,
			 communities, churches, cities, and States across the United States to observe
			 the day with appropriate ceremonies, including activities that—
				(A)center around
			 children and are free or minimal in cost so as to encourage and facilitate the
			 participation of all people;
				(B)are positive and
			 uplifting, and help children express their hopes and dreams;
				(C)provide
			 opportunities for children of all backgrounds to learn about one another's
			 cultures and share ideas;
				(D)include all
			 members of a family, especially extended and elderly family members, so as to
			 promote greater communication among the generations within a family, which will
			 enable children to appreciate and benefit from the experiences and wisdom of
			 their elderly family members;
				(E)provide
			 opportunities for families within a community to get acquainted; and
				(F)provide children
			 with the support they need to develop skills and confidence and find the inner
			 strength, will, and fire of the human spirit to make their dreams come
			 true.
				
